          Case 1:20-cv-00393-NONE-SAB Document 13 Filed 08/27/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CECILIO BADILLO,                                    Case No. 1:20-cv-00393-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING PLAINTIFF’S
                                                         MOTION FOR EXTENSION OF TIME TO
13           v.                                          PAY THE FILING FEE IN THIS ACTION

14   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 12)

15                  Defendant.                           THIRTY DAY DEADLINE

16

17          Cecilio Badillo (“Plaintiff”) filed a complaint in this action seeking review of the final

18 decision of the Commissioner of Social Security denying disability benefits. (ECF No. 1.)

19 Plaintiff filed several applications to proceed without prepayment of fees in this action, that were
20 found not to demonstrate entitlement to proceed in this action without prepayment of fees. (ECF

21 Nos. 2, 3, 4, 5, 6, 7, 9, 10.) On August 6, 2020, Plaintiff’s applications to proceed in this action

22 without prepayment of fees were denied and he was ordered to pay the filing fee within twenty

23 days. (ECF No. 6.) On August 26, 2020, Plaintiff filed a motion for a thirty day extension of

24 time to pay the filing fee. (ECF No. 12.) The Court shall grant Plaintiff’s request for an

25 extension of time.

26          Accordingly, it is HEREBY ORDERED that:

27          1.     Plaintiff’s motion for an extension of time to pay the filing fee is GRANTED;

28          2.     Plaintiff shall pay the filing fee within thirty days of the date of entry of this


                                                     1
         Case 1:20-cv-00393-NONE-SAB Document 13 Filed 08/27/20 Page 2 of 2


 1                  order; and

 2          3.      Plaintiff is advised that failure to pay the filing fee will result in the

 3                  recommendation that this action be dismissed for failure to pay and failure to

 4                  comply with a court order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:        August 27, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
